DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “driver circuit” (claims 25 and 34), “evaluation circuit” (clams 26 and 27) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 28-30 are objected to because of the following informalities:
	In claims 28-29, the language “wireless power transmission” should be substituted for “WPT”.
	Claim 30 has two colons after “comprising”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a foreign object detector (FOD) (e.g., Fig. 1) that detects foreign matter when the FOD is coupled to driver and , does not reasonably provide enablement for detecting foreign metallic or dielectric matter in a vicinity of a WPT system using only the FOD structure set forth in claim 1 alone.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	In particular, the FOD of claim 17 requires only a conducting wire having the recited structural features – nothing in addition to the conducting wire is required.  Claim 28 depends from claim 17 and recites a method having a single step of “detecting, by the foreign object detector, foreign metallic or dielectric matter in a vicinity of a WPT system”.  Claim 28 has a scope that includes detecting foreign metallic or dielectric matter in a vicinity of a WPT system using only conducting wire structure set forth in claim 17, and nothing more.  Claim 28 therefore has a scope that is significantly broader than the disclosure, which only teaches the use of driver and evaluation circuits in connection with an FOD for detecting foreign metallic or dielectric matter.  Additionally, applying the so-called Wand’s considerations to the present application, particularly the breadth of the claim, the amount of direction provided by the inventor, and the existence of working examples, the examiner finds that the scope of the disclosure does not bear a reasonable correlation to the scope of the claim, and one skilled in the art could only make and use the entire scope of the claimed invention by resorting to undue experimentation.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over applicant-cited US 2016/0238731 to Chopra et al. (Chopra).

	Regarding claim 17, Chopra discloses a foreign object detector comprising:
	a conducting wire with a first section and a second section (Chopra, e.g., Fig. 10, first and second sections of a conducting wire of sense coil 1000; see annotated Fig. 10 below), a first node (Chopra, e.g., Fig. 10, first input node to sense coil 1000), a second node (Chopra, e.g., Fig. 10, second input node to sense coil 1000) and an intermediate point (see annotated Fig. 10 below, arbitrarily-located intermediate point IP between first section from second section, or alternatively, intermediate points indicated by non-solid circles),
	wherein the first section electrically connects the first node to the intermediate point and has a plurality of three or more vertical segments (see annotated Fig. 10 below, first section electrically connects the first node to the virtual node and has a plurality of three or more vertical segments V), and
	wherein the second section electrically connects the intermediate point to the second node and has a plurality of three or more horizontal segments (see annotated Fig. 10 below, second section electrically connects the virtual node to the second node and has a plurality of three or more horizontal segments H).

    PNG
    media_image1.png
    266
    633
    media_image1.png
    Greyscale

One of ordinary skill in the art would understand that the intermediate point IP between the first and second sections as indicated in annotated Fig. 10 above constitutes a virtual node, e.g., non-physical electrical point of reference in an electrical circuit.  Additionally or in the alternative, one of ordinary skill in the art would understand that Chopra’s coil arrangement of Fig. 10 is equivalently obtainable by physically coupling separate coil sections at a physical node.  For this reason, even if the intermediate point would not be regarded as a virtual node by one of ordinary skill in the art, the recitation of an intermediate node does not patentably distinguish over the prior art when considered in light of the knowledge of one of ordinary skill.
	
	Claim 18 recites wherein a number of the vertical segments of the first section and a number of the horizontal segments of the second section are odd numbers, and claim 19 recites wherein a number of the vertical segments of the first section and a number of the horizontal segments of the second section are even numbers.  Placement of alternate intermediate nodes as indicated by the non-solid circles in annotated Fig. 10 above will provide arrangements in which a number of 

	Regarding claim 20, Chopra discloses wherein the vertical segments of the first section and the horizontal segments of the second section are arranged in a meander pattern (see annotated Fig. 10 above, vertical segments of the first section and the horizontal segments of the second section, together with the other segments, form meander patterns).

	Regarding claim 21, Chopra discloses turning segments between the vertical segments and between the horizontal segments, wherein the turning segments have a shape of an arc of a circle, or a shape of two 90º turn or a shape of four 45º turns, and wherein a winding number of a turning segment is 0.5 (see annotated Fig. 10 above, turning segments between adjacent vertical segments V have a shape of two 90º turns; turning segments between adjacent horizontal segments H have a shape of two 90º turns; a winding number of single turning segment, e.g., a 90º turn, is 

	Regarding claim 22, Chopra discloses wherein the first section and the second section establish at intersection points rhomboid mesh elements (see annotated Fig. 10 above, first section and second section intersect to form rhomboid mesh elements).

	Regarding claim 23, Chopra discloses wherein the conducting wire establishes a mesh that has a shape of a rectangle, a section of a lateral surface of a cylinder, or a section of a lateral surface of a cone (see annotated Fig. 10 above, conducting wire of first and second sections establishes a mesh that has a shape of a rectangle).

	Regarding claim 24, Chopra is not relied upon as disclosing one or more additional conducting wires each of the additional wires establishing a mesh.  Chopra discloses in connection with Fig. 22, for example, the use of an array of sense coils configured to detect an object, such as object 624 (Chopra, e.g., Fig. 22 and paragraphs 100-102).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Chopra to duplicate the sense coil 1000 of Fig. 10 to provide an array of sense coils connected with a circuit (such as circuit 2200 of Fig. 22) for detecting an object 624 based on sense coil resonant frequency Fk measurements, 

	Regarding claim 25, Chopra as applied to claim 17 discloses wherein the conducting wire establishes an impedance element (see Chopra as applied to claim 1, Chopra’s sense coil 1000 necessarily establishes an impedance element).  Chopra as applied to claim 17 is not relied upon as explicitly disclosing a driver circuit, wherein the driver circuit is configured to excite the impedance element with a resonance.  Chopra discloses in connection with Fig. 22 a driver circuit configured to excite the impedance element with a resonance (Chopra, e.g., Fig. 22 and paragraphs 100-102, circuit 2200 configured to detect an object 624 based on sense coil resonant frequency Fk measurements).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Chopra as applied to claim 17 to include a driver circuit configured to excite the impedance element with a resonance.  In this way, the presence of an object, e.g., object 624 (Fig. 6) may be determined (Chopra, e.g., paragraph 101).

	Regarding claim 26, Chopra discloses an evaluation circuit configured to detect a change of a parameter selected from an impedance of the conducting wire an amplitude a signal or a resonance frequency of a signal (Chopra, e.g., Fig. 22 and paragraphs 100-102, resonant frequency measuring unit 2234 in combination 

	Regarding claim 27, Chopra discloses wherein the evaluation circuit is configured to distinguish between metallic and dielectric matter in a vicinity of the conducting wire (Chopra, e.g., Fig. 22 and paragraphs 100-102, in Chopra’s arrangement of Fig. 22, only metal objects are detected; accordingly, Chopra’s arrangement of Fig. 22 will identify metallic matter in a vicinity of the sense coil and will not identify dielectric matter in a vicinity of the sense coil; Chopra’s arrangement of Fig. 22 therefore distinguishes between metallic and dielectric matter in a vicinity of the conducting wire).

	Regarding claim 28, Chopra discloses a method for using the foreign object detector according to claim 17, the method comprising:
	detecting, by the foreign object detector, foreign metallic or dielectric matter in a vicinity of a WPT system (Chopra, e.g., Fig. 10 and paragraph 82, sense coil 1000 configured to detect an object; sense coil 1000 is used to detect at least 

	Regarding claim 29, Chopra discloses a method for using the foreign object detector according to claim 17, the method comprising:
	operating the foreign object detector before and/or during operation of a WPT system (Chopra, e.g., paragraph 67, in response to detecting a harmful object, the system may reduce a power level or shut down until measures may be taken to remove the harmful object; note that Chopra’s arrangement of Fig. 10 is specifically intended to detect foreign objects, e.g., metallic objects, that would be harmful if present in the vicinity of wireless power transfer).

	Regarding claim 30, Chopra discloses a method for detecting a foreign metallic or dielectric object by a foreign object detector, the method comprising:
	exciting the conducting wire of the foreign object detector with an AC signal (Chopra, e.g., Fig. 22 and paragraphs 100-102, resonant frequency measuring unit 2234 includes an oscillator 2246 configured to drive a coupled sense coil 2222a over a range of frequencies to cause the sense coil 2222a to resonate at a particular frequency Fk; in the arrangement of Fig. 22, the sense coil 2222a constitutes a foreign object detecting and is formed of conducting wire);
	monitoring a parameter selected from an impedance of the conducting wire, an amplitude of the AC signal or a resonance frequency of the AC signal (Chopra, e.g., Fig. 22 and paragraphs 100-102, output of the resonant frequency k of a sense coil 2222a); and
	detecting a change of the monitored parameter (Chopra, e.g., Fig. 22 and paragraphs 100-102, evaluation unit 2232 includes a comparator 2236 configured to compare the received measured resonant frequency value Fk for a sense coil 2222a with a reference frequency value Fk; the output of the comparator 2236 is provided to a decider 2238 configured to determine, based at least in part on a difference between the measured value Fk and reference value Fref,k if an object 624 is detected).

Chopra is not relied upon as explicitly disclosing in connection with Fig. 22 that the foreign object detector is the foreign object detector of claim 17.  Chopra nonetheless discloses in connection with Fig. 10 that the sense coil 1000 is configured to sense an object (Chopra, e.g., paragraph 82).  The sense coil 1000 of Fig. 10 therefore constitutes a foreign object detector, and provides advantages including, for example, increased sensitivity and inherent noise filtering properties (Chopra, e.g., paragraph 82).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Chopra’s arrangement of Fig. 22 such that the sense coil 2222a of Fig. 22 is implemented using Chopra’s sense coil 1000 of Fig. 10 for at least 

	Regarding claim 32, Chopra discloses a detection system comprising:
	the foreign object detector according to claim 17 (see Chopra as applied to claim 17; the examiner notes that the detection system of claim 32 recites only a single element and that Chopra as applied to claim 17 discloses this element).

	Regarding claim 33, Chopra discloses wherein the conducting wire establishes a mesh that has a shape of a rectangle, a section of a lateral surface of a cylinder, or a section of a lateral surface of a cone (see annotated Fig. 10 above, first section and second section intersect to form rectangular mesh elements).  Chopra as applied to claim 17 is not relied upon as disclosing wherein the foreign object detector further comprises one or more additional conducting wires each of the additional wires establishing a mesh.  Chopra discloses in connection with Fig. 22, for example, the use of an array of sense coils configured to detect an object, such as object 624 (Chopra, e.g., Fig. 22 and paragraphs 100-102).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Chopra to duplicate the sense coil 1000 of Fig. 10 to provide an array of sense coils connected with a circuit (such as circuit 2200 of Fig. 22) for detecting an object 624 based on sense coil resonant frequency Fk measurements, thus obtaining a foreign object detector that includes one or more additional conducting wires each of the additional 

	Regarding claim 34, Chopra discloses a driver circuit, wherein the conducting wire establishes an impedance element, and wherein the driver circuit is configured to excite the impedance element with a resonance (see Chopra as applied to claim 33, e.g., Fig. 22 and paragraphs 100-102, driver circuit in the form of at least oscillator 2246 configured to excite the sense coils (and therefore the conducting wire of each sense coil) with a resonance; the conducting wire of each sense coil inherently establishes an impedance).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chopra in view of US 2014/0111019 to Roy et al. (Roy).

	Regarding claim 31, Chopra discloses an inductive behavior of the conductive wire indicates a presence of a metallic object (Chopra, e.g., Fig. 19, illustrating a change in equivalent inductance of a quadruple-D sense coil in the presence of a metallic object; note that the sense coil 1000 of Fig. 10 of Chopra is a quadruple-D sense coil).  Chopra is not relied upon as disclosing wherein a capacitive behavior of the conducting wire indicates a presence of the dielectric object.  In related art, Roy discloses that a FOD sensor may be realized using a length of wire as a capacitive element, with the length of wire having a different capacitance when there is no object in its proximity than when there is an object (e.g., organic, metallic material) (Roy, e.g., .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	US 2017/0248726 to Adachi relates to wireless charging, with which electric power is transmitted in a non-contact manner, and to a foreign object detection device which detects a foreign object that influences the power transmission; see, e.g., Abstract, Figs. 2A-2B and paragraphs 48-57.

	US 2016/0006260 to Nakamura et al. relates to detection of a foreign object 
between a power transmission device and a power reception device that exchange 
electric power in a contactless manner; see, e.g., Abstract and Figs. 8-10.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/DANIEL R MILLER/Primary Examiner, Art Unit 2863